


EXHIBIT 10.2
[Below SVP]


PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT

THE CHILDREN’S PLACE, INC.
This Performance-Based Restricted Stock Unit Award Agreement (the “Agreement”),
effective as of May 6, 2015 (the “Award Date”), is entered into by and between
The Children’s Place, Inc., a Delaware corporation (the “Company”), and
[______________] (the “Awardee”).
WHEREAS, the Company desires to provide the Awardee an incentive to participate
in the success and growth of the Company through the opportunity to earn a
proprietary interest in the Company;
WHEREAS, to give effect to the foregoing intentions, the Company desires to
grant the Awardee the right to receive shares of the Company’s common stock, par
value $0.10 per share (the “Common Stock”), pursuant to Section 9 [and Section
11] of the 2011 Equity Incentive Plan of the Company (the “Plan”), subject to
the terms and conditions set forth herein; and
WHEREAS, capitalized terms not otherwise defined herein or in Exhibit A hereto
shall have the meanings ascribed thereto in the Plan.
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:
1.Award. Subject to the terms and conditions set forth in this Agreement, and as
otherwise provided in the Plan, the Company shall issue and deliver to the
Awardee the number of shares of Common Stock, if any, earned in accordance with
Exhibit A (the “Performance Shares”) in April 2018, but in no event later than
April 15, 2018 (the “Vesting Date”), provided that a determination has been made
by the Board or the Committee (i) that the Adjusted EPS performance target set
forth in Exhibit A has been achieved, and at what level that target has been
achieved (by reference to Exhibit A), and (ii) of the ranking of the Company’s
Total Stockholder Return for Fiscal Years 2015-2017 (as defined in Exhibit A)
compared to that of its Peer Group as set forth in Exhibit A (collectively, a
“Determination”), and provided further that the Awardee is in the employ of the
Company or its subsidiaries on the Vesting Date.
2.    Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations,

1



--------------------------------------------------------------------------------



amendments, rules and regulations promulgated by the Committee from time to time
pursuant to the Plan. Any capitalized terms not otherwise defined in this
Agreement shall have the definitions set forth in the Plan. The Committee shall
have final authority to interpret and construe the Plan and this Agreement and
to make any and all determinations under them, and its decision shall be binding
and conclusive upon the Awardee and his or her legal representative in respect
of any questions arising under the Plan or this Agreement. By signing this
Agreement, Awardee acknowledges that he or she has had an opportunity to review
the Plan and agrees to be bound by all the terms and provisions of the Plan (and
this Agreement).
3.    Termination of Employment Due to Death, Disability or Retirement. In the
event that Awardee’s employment with the Company and/or its subsidiaries
terminates due to Awardee’s death, Disability or Retirement (i) prior to a
Determination, then the Adjusted EPS performance target in Exhibit A shall be
deemed to have been achieved at target and the Company’s relative Total
Stockholder Return shall be deemed to have been achieved at the 100% level in
Exhibit A, and, therefore, the Target Number of Performance Shares (as set forth
in Exhibit A) shall immediately vest and be delivered to the Awardee (or
Awardee’s estate, as applicable) within 10 days following the date of such
termination of employment, provided that if such termination of employment
occurs on or prior to the date on which 50% of the Performance Period (as set
forth in Exhibit A) has elapsed, only 50% of the Target Number of Performance
Shares shall immediately vest and be so delivered or (ii) after a Determination,
then any Performance Shares that are determined to have been earned by Awardee
in accordance with Exhibit A shall, to the extent not previously delivered to
Awardee, vest and be delivered to Awardee (or Awardee’s estate, as applicable)
within 10 days following the date of such termination of employment.
4.    Termination of Service. Except as otherwise provided in Sections 3 above
or 5 below, upon termination of the Awardee’s employment with the Company and
its subsidiaries, this Award shall terminate and all of Awardee’s rights to
receive Performance Shares and dividend equivalents otherwise credited pursuant
to Section 6 below shall be forfeited immediately.
5.    Termination and Change in Control.
(a)Prior to Determination of Performance. Notwithstanding any provision herein
to the contrary, if a Change in Control occurs prior to a Determination, then
immediately prior to such Change in Control, the Target Number of Performance
Shares (as set forth in Exhibit A) shall automatically convert into
service-based Performance Shares, and such service-based Performance Shares
shall vest and be immediately delivered to the Awardee on the Vesting Date
(without regard to achievement of any of the Performance Requirements set forth
on Exhibit A), provided that the Awardee is in the employ of the Company or its
subsidiaries on the Vesting Date.   Notwithstanding any provision herein to the
contrary, in the event that an Involuntary Termination Event occurs within one
(1) year following the occurrence of a Change in Control, the outstanding
unvested service-based Performance Shares shall immediately become fully vested
and be immediately delivered to the Awardee.

2



--------------------------------------------------------------------------------





(b)After Determination of Performance. In the event that after a Determination,
an Involuntary Termination Event and a Change in Control occur, then the number
of Performance Shares determined to have been earned shall immediately vest and
shall be immediately delivered to the Awardee.


(c)Involuntary Termination Event. The term “Involuntary Termination Event” shall
mean (i) the involuntary termination of the Awardee’s employment with the
Company or any of its subsidiaries (other than for Cause, death or Disability)
or (ii) the Awardee’s resignation of employment with the Company or any of its
subsidiaries for Good Reason.

(d)Good Reason. The term “Good Reason” shall mean the occurrence of any of the
following without the Awardee’s prior written consent: (i) a material reduction
in the Awardee’s then current base salary or target bonus percentage, (ii) a
material diminution of the Awardee’s duties or responsibilities, (iii) the
assignment to the Awardee of duties or responsibilities which are materially
inconsistent with the Awardee’s previous duties or responsibilities, or (iv)
relocation of the Awardee’s principal work location to a location more than
thirty (30) miles from the Awardee’s previous principal work location; provided,
however, that no such occurrence shall constitute Good Reason unless the Awardee
provides the Company with written notice of the matter within thirty (30) days
after the Awardee first has knowledge of the matter and, in the case of clauses
(i), (ii) or (iii) hereof, the Company fails to cure such matter within ten (10)
days after its receipt of such notice.
6.    Dividend Equivalents. The Company shall credit the Awardee in respect of
each Performance Share (and each Dividend Equivalent Share (or fraction
thereof)) subject to this Award with dividend equivalents in the form of a
number of shares of Common Stock (including any fractional shares) (the
“Dividend Equivalent Shares”) equal to (i) the amount of each dividend
(including extraordinary dividends if so determined by the Committee) declared
to other stockholders of the Company in respect of one share of Common Stock
divided by (ii) the Fair Market Value of a share of Common Stock on the payment
date for the applicable dividend. On the date that Performance Shares are
delivered to the Awardee hereunder (whether pursuant to Sections 1, 3 or 5), the
Dividend Equivalent Shares in respect of the aggregate number of delivered
Performance Shares shall also be delivered to the Awardee, with the aggregate
number of such Dividend Equivalent Shares being rounded down to the nearest
whole share (but, in any event, no fewer than one share). No dividend
equivalents shall be accrued for the benefit of the Awardee with respect to
record dates occurring prior to the Award Date, or with respect to record dates
occurring on or after the date, if any, on which the Awardee’s rights to receive
Performance Shares are forfeited.
7.    Transfer Restrictions. Prior to delivery of any Common Stock with respect
to the Performance Shares or the Dividend Equivalent Shares, the Awardee shall
not be deemed to have any ownership or stockholder rights (including without
limitation dividend and

3



--------------------------------------------------------------------------------



voting rights) with respect to such shares, nor may the Awardee sell, assign,
pledge or otherwise transfer (voluntarily or involuntarily) this Award, or any
of the Performance Shares or any of the Dividend Equivalent Shares prior to
delivery thereof.
8.    Changes in Capitalization. In the event of (a) any dividend (other than
regular cash dividends) or other distribution (whether in the form of cash,
shares of Common Stock, other securities or other property), recapitalization,
stock split, reverse stock split, reorganization, merger, consolidation,
split-up, split-off, spin-off, combination, repurchase or exchange of shares of
Common Stock or other securities of the Company, issuance of warrants or other
rights to acquire shares of Common Stock or other securities of the Company, or
other similar corporate transaction or event that affects the shares of Common
Stock, or (b) unusual or nonrecurring events affecting the Company, any
Affiliate, or the financial statements of the Company or any Affiliate, or
changes in applicable rules, rulings, regulations or other requirements of any
governmental body or securities exchange or inter-dealer quotation service,
accounting principles or law, such that in any case an adjustment to this Award
is determined by the Committee in its sole discretion to be necessary or
appropriate, then this Award shall be adjusted in such manner as the Committee
may deem equitable in accordance with Section 12 of the Plan.
9.    Government Regulations. Notwithstanding anything contained herein to the
contrary, the Company’s obligation to issue or deliver the Performance Shares
(or Dividend Equivalent Shares) or any certificates evidencing such shares shall
be subject to the terms of all applicable laws, rules and regulations and to
such approvals by any governmental agencies or national securities exchanges as
may be required.
10.    Withholding Taxes. Awardee shall be required to pay to the Company or its
subsidiary, and the Company or its subsidiary shall have the right (but not the
obligation) and is hereby authorized to withhold from amounts payable and/or
property deliverable to the Awardee, the amount of any required withholding
taxes in respect of the Performance Shares and the Dividend Equivalent Shares,
or any other payment or transfer under the Award, and to take such other action
as may be necessary in the opinion of the Committee or the Company to satisfy
all obligations for the payment of such withholding taxes.
11.    Awardee Representations. The Awardee has reviewed with his or her own tax
advisors the federal, state, local and foreign tax consequences of the
transactions contemplated by this Agreement. The Awardee is relying solely on
such advisors and not on any statements or representations of the Company or any
of its agents, if any, made to the Awardee. The Awardee understands that the
Awardee (and, subject to Section 10 above, not the Company) shall be responsible
for the Awardee’s own tax liability arising as a result of the transactions
contemplated by this Agreement.
12.    Clawback/Forfeiture. The Committee may in its sole discretion cancel this
Award if the Awardee, without the consent of the Company, while employed by or
providing services to the Company or any Affiliate or after termination of such
employment or service, violates a non-competition, non-solicitation,
non-disparagement, non-disclosure covenant or agreement or otherwise has engaged
in or engages in activity that is in conflict with or adverse to

4



--------------------------------------------------------------------------------



the interest of the Company or any Affiliate, including fraud or conduct
contributing to any financial restatements or irregularities, as determined by
the Committee in its sole discretion. If the Awardee otherwise has engaged in or
engages in any activity referred to in the preceding sentence, as determined by
the Committee in its sole discretion, the Awardee will forfeit any compensation,
gain or other value realized thereafter on the vesting or settlement of this
Award, the sale or other transfer of this Award, or the sale of shares of Common
Stock acquired in respect of this Award, and must promptly repay such amounts to
the Company. If the Awardee receives any amount in excess of what the Awardee
should have received under the terms of this Award for any reason (including
without limitation by reason of a financial restatement, mistake in calculations
or other administrative error), all as determined by the Committee in its sole
discretion, then the Awardee shall be required to promptly repay any such excess
amount to the Company. To the extent required by applicable law (including
without limitation Section 302 of the Sarbanes-Oxley Act of 2002 and Section 954
of the Dodd Frank Wall Street Reform and Consumer Protection Act) and/or the
rules and regulations of NASDAQ or other securities exchange or inter-dealer
quotation system on which the Common Stock is listed or quoted, or if so
required pursuant to a written policy adopted by the Company, this Award shall
be subject (including on a retroactive basis) to clawback, forfeiture or similar
requirements (and such requirements shall be deemed incorporated by reference
into this Award and this Agreement). In the event that this Section 12 and/or
such written policy is deemed to be unenforceable, then the award of Performance
Shares shall be deemed to be unenforceable due to the lack of adequate
consideration.
13.    Employment. Neither this Agreement nor any action taken hereunder shall
be construed as giving the Awardee any right of continuing employment by the
Company or its subsidiaries.
14.    Notices. Notices or communications to be made hereunder shall be in
writing and shall be delivered in person, by registered mail, by confirmed
facsimile or by a reputable overnight courier service to the Company at its
principal office or to the Awardee at his or her address contained in the
records of the Company.
15.    Governing Law. This Agreement shall be construed under the laws of the
State of Delaware, without regard to conflict of laws principles.
16.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof, and supersedes all
prior agreements and understandings relating to the subject matter of this
Agreement. Notwithstanding the foregoing, this Agreement and the Award made
hereby shall be subject to the terms of the Plan. In the event of a conflict
between this Agreement and the Plan, the terms and conditions of the Plan shall
control.
17.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Awardee and their respective permitted
successors, assigns, heirs, beneficiaries and representatives. This Agreement is
personal to the Awardee and may not be assigned by the Awardee without the prior
written consent of the Company. Any attempted assignment in violation of this
Section shall be null and void.

5



--------------------------------------------------------------------------------



18.    Amendment. This Agreement may be amended or modified only as provided in
Section 14 of the Plan or by a written instrument executed by both the Company
and the Awardee.
19.    Survivorship. This Agreement shall continue in effect until there are no
further rights or obligations of the parties outstanding hereunder and shall not
be terminated by either party without the express written consent of both
parties.


* * *
 

6



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
their duly authorized officer to execute this Agreement as of the date first
written above.
THE CHILDREN’S PLACE, INC.
By:
    
Name:
Title:


AWARDEE
By:
    
Name:


Date:    


7



--------------------------------------------------------------------------------



Exhibit A


(a)    Awardee’s Name: ______________________________
(b)    Award Date: May 6, 2015
(c)
Performance Period: the three (3) fiscal years of the Company commencing on
February 1, 2015 and ending on February 3, 2018 (“Fiscal Years 2015-2017”)    

(d)    Target Number of Performance Shares available to be earned: ______
(e)
Maximum Number of Performance Shares available to be earned: ______ [Insert 300%
of the Target Number of Shares]



[Continued on next page.]

8



--------------------------------------------------------------------------------





(f)    Performance Requirements:
(1)
Subject to the terms and conditions set forth in the Performance-Based
Restricted Stock Unit Award Agreement, and subject to subsection (f)(2) below,
the Awardee shall earn such number of Performance Shares, ranging from zero to
the Maximum Number of Performance Shares available to be earned set forth above,
as follows:


Sum of Adjusted EPS
Per Share for Fiscal Years 2015-2017
Percentage of the Target Number of Performance Shares
Available to be Earned
$11.95 or Greater
200%
$11.83
190%
$11.70
180%
$11.57
170%
$11.44
160%
$11.31
150%
$11.18
140%
$11.06
130%
$10.93
120%
$10.80
110%
$10.67
100%
$10.54
90%
$10.41
80%
$10.29
70%
$10.16
60%
$10.03
50%
$9.90
40%
$9.78
30%
$9.65
20%
$9.52
10%
$9.39 or less
0



(2)
The number of Performance Shares otherwise earned as determined pursuant to the
table set forth in subsection (f)(1) above shall be adjusted (up, down or not at
all) by reference to the following:


9



--------------------------------------------------------------------------------





Company Total Stockholder Return
Ranking for Fiscal Years 2015-2017 Compared to the Total Stockholder
Return of the Companies in the Company’s Peer Group for the Same Period
Awardee will Receive the Following Percentage of Performance Shares Otherwise
Earned Based on the Adjusted EPS Achieved
13th – 15th 
50%
10th – 12th 
75%
7th – 9th 
100%
4th – 6th 
125%
1st – 3rd 
150%



(g)    Definitions:
“Adjusted EPS” shall mean the Company’s cumulative earnings per share for Fiscal
Years 2015-2017, adjusted to exclude one time or unusual items, including any
effect of a change in accounting principles. The 100% target of $10.67 per share
set forth in the table in subsection (f)(1) above is based on the Company’s
operating plan, which the Awardee participated in developing. The amounts of
Adjusted EPS set forth in such table exclude those items that the Company
excludes when it reports its “non-GAAP” adjusted EPS and they also exclude any
effect of a change in accounting principles.

“Peer Group” shall mean Aéropostale, Inc., American Eagle Outfitters, Inc., ANN
INC., Ascena Retail Group, Inc., The Buckle, Inc., Carter’s, Inc., Chico’s FAS,
Inc., DSW, Inc., Express, Inc., The Finish Line, Inc., Kate Spade & Company,
G-III Apparel Group, Ltd., Men’s Wearhouse, Inc. and Stage Stores, Inc. for so
long as they remain a member of the Company’s peer group as determined by the
Committee.

”Total Stockholder Return” shall be based on the trailing 20-trading day average
closing stock prices of the Company and the companies in the Peer Group measured
as of the first and last business days of the Performance Period and including
any dividends actually paid as if such dividends were invested in the common
stock of the Company or the applicable company in the Peer Group, as the case
may be, and shall be proportionately adjusted for stock splits, reorganizations
or similar transactions occurring during the Performance Period.


___ (Awardee Initials)
___ (Company Representative)

10

